Citation Nr: 1632794	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  13-31 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher rating for degenerative joint disease of the lumbar spine, currently rated as 10 percent disabling, with separate ratings for radiculopathy of the lower extremities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The August 2012 rating decision denied a rating in excess of 10 percent for degenerative joint disease of the lumbar spine.  Subsequently, a September 2015 rating decision granted service connection for radiculopathy of the lower extremities, as secondary to the service-connected lumbar spine disability.  A separate rating of 10 percent was assigned for radiculopathy of the right leg, effective September 11, 2015.  Meanwhile, radiculopathy of the left leg was combined with the Veteran's service-connected peroneal nerve neuritis of the left second toe, already rated as 10 percent disabling, to avoid pyramiding.  This was not a full grant of the benefit sought, and the appeal continues.

The Veteran's appeal originally included the issue of a higher rating for his service-connected left knee disability.  Nevertheless, he withdrew that issue in an October 2013 statement.  As such, it is not currently before the Board for appellate review.  

In November 2015, the Veteran submitted a substantive appeal as to the issue of service connection for acromegaly.  This issue has not been certified to the Board.  In addition, the Veteran requested a hearing, which has not been provided.  As such, the Board will not accept jurisdiction over this issue at this time.  Nonetheless, it will be the subject of a subsequent Board decision, if otherwise in order.

In February 2016, the Veteran appealed an October 2015 rating decision, which, in relevant part, denied service connection for sleep apnea.  An April 2016 VA letter indicates that the RO is working on the appeal for that issue.  As such, a remand is not required pursuant to Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing held in April 2016.  This hearing focused on the issue of a higher rating for the lumbar spine.  A transcript of that hearing is of record.

At the April 2016 Board hearing, the Veteran testified that, two months earlier, he had to quit his job at the post office due to his lumbar spine disability.  See April 2016 Board hearing transcript at 4.  He has raised a claim for a TDIU.  This claim is under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the April 2016 Board hearing, the Veteran testified that his lumbar spine disability had progressively worsened.  He reported increasing pain and numbness in his legs.  See April 2016 Board hearing transcript at 9.  In addition, he described incapacitating episodes that could last from two to three weeks.  Id. at 13.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  In this case, the Veteran's last VA examination was in September 2015.  His testimony at the April 2016 Board hearing suggests that his disability has worsened since then.  Significantly, the Veteran testified that he quit his job in February 2016 due to his service-connected lumbar spine disability.  See April 2016 Board hearing transcript at 4.  In view of the above, VA should provide a new VA examination.

As stated in the introduction, a September 2015 rating decision granted service connection for radiculopathy of the lower extremities.  A separate rating of 10 percent was assigned for radiculopathy of the right leg.  However, a rating for radiculopathy of the left leg was not assigned.  Rather, the RO, in order to avoid pyramiding, merged the radiculopathy of the left leg with the 10 percent rating previously assigned for peroneal nerve neuritis of the second left toe.  

It is unclear the extent to which the Veteran's radiculopathy of the left leg overlaps with his service-connected peroneal nerve neuritis.  As such, any future VA examiner should identify any manifestations of the Veteran's left leg radiculopathy that do not overlap with his peroneal nerve neuritis of the second left toe.

As stated in the introduction, the Veteran has raised a claim for a TDIU.  VA must notify the Veteran of the evidence and information required to substantiate his inferred claim for TDIU, and conduct any necessary development, to include the one detailed below.

At the April 2016 Board hearing, he testified that he quit his part-time job at the post office due to his service-connected lumbar spine disability.  See April 2016 Board hearing transcript at 4 and 6.  He also indicated that he was receiving vocational rehabilitation through VA.  Id. at 4.  The AOJ should obtain any relevant records with VA's Vocational Rehabilitation and Employment (VRE) service regarding the Veteran's ability to work.  

Finally, any future VA examiner should comment on the expected limitations that each service-connected disability would impose in the workplace.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for a TDIU, and provide him notice of the evidence and information required to substantiate such claim.

2.  Obtain relevant records with VA's Vocational Rehabilitation and Employment (VRE) service (his Vocational Rehabilitation Folder) regarding the Veteran's ability to work.

3.  Thereafter, schedule the Veteran for a VA examination to determine (1) the current severity of his service-connected lumbar spine disability and (2) the impact of his service-connected disabilities on his employability.  Review of the claims file should be noted in the examiner's report. 

(a)  For the issue of a higher rating, measure and record the current level of disability in the Veteran's lumbosacral spine.  

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  If the Veteran reports flare-ups in symptoms, the examiner should provide an opinion on the degree of impairment during any flare-ups, in degrees of lost motion.

Also, measure and record any neurological abnormalities associated with the spine disability, including but not limited to any bowel or bladder impairment.  Summarize the level of impairment due to any symptoms in the lower extremities as mild, moderate, moderately severe, or severe incomplete paralysis, or total paralysis.

To the extent possible, distinguish pain or other symptoms caused by the Veteran's spine disability from pain or symptoms caused by any other source, to include neurological impairment associated with the spine disability.

The examiner is particularly asked to distinguish any manifestations of left leg radiculopathy from those of the service-connected peroneal nerve neuritis of the second left toe.  In this regard, the examiner should identify any manifestations of left leg radiculopathy that do not overlap with the peroneal nerve neuritis.  If the symptoms associated with those two diagnoses cannot be distinguished then this should be noted.

The examiner should provide reasons for any opinion offered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

(b)  For purposes of the TDIU claim, the examiner is requested to describe the functional impairment caused by each of the service-connected disabilities and to state how they might impact the Veteran's ability to work.  Consideration should be given to the Veteran's level of education, special training, and previous work experience

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




